DETAILED ACTION

Claim Objections
Claim 12 is objected to because of the following informalities:  please add the term “an” between “from” and “acrylate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US 20120314294).
Nakayama discloses an optical member comprising a polyimide layer.  Concerning claims 1 and 2, Nakayama discloses the optical member comprises a polyimide layer with a low refractive index layer formed from silicon oxide on one major surface and an adhesive layer on the other major surface of the polyimide layer.  The laminate can further comprise a functional layer such as a hard coating (FIG. 1; para. 0045-0114 and 0149).   With respect to the limitation “self-restoration barrier”, Examiner notes that the limitation does not provide any structure to the adhesive and as such, any adhesive would meet that limitation.  Regarding claim 7, the limitation is a product-by-process method and given that the layer deposited is formed from the same material, there is no structural difference between the resulting layer formed from the processes claimed in claim 7 and the layer of Nakayama.  With respect to claim 23, the member is used as part of a display device (para. 0204).

Claims 1-3, 6-8, 15, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 20180101198).
Choi discloses a cover window for a flexible display device and the display device thereof.  Concerning claims 1 and 15, Choi discloses the cover window (para. 0073-0246) comprises at least one polyamideimide layer (FIGS. 1, 3-5, 7-17; elements 310 or 330) with an adhesive layer on one surface (elements 200 or 320) with an anti-reflective silicon oxide layer disposed on the other surface (elements 510, 520 or 530).  Regarding claims 2 and 3, element 400 is considered equivalent to including hard coating layer wherein the coating layer can further include an anti-fingerprint layer (para. 0087 and 0246).  Given that the laminate is comprised of the same materials, the hardness as claimed in claim 6 would be met by the disclosure.  Concerning claim 7, the limitation is a product-by-process method and given that the layer deposited is formed from the same material, there is no structural difference between the resulting layer formed from the processes claimed in claim 7 and the anti-reflective layer(s) of Choi.  Regarding claim 8, the anti-reflective layers are SiOx, which would include SiO2 and all sub-stoichiometric embodiments (para. 0086, 0104, 0112, and 0120).  Examiner notes that while “x” is not explicitly recited as the above range, Examiner notes that based on the refractive index ranges given, it is evident that SiO2 is included.  With respect to claims 23 and 24, the cover window is applied to a flexible display (para. 0073-0075).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20180101198) in view of Yoo et al. (ASI Article).
Choi discloses the adhesives is a film-like shape and not limited in the material forming the adhesives (para. 0078 and 0084).  However, Choi is silent to the adhesive formed from the claimed material.
Yoo discloses multifunctional urethane (meth)acrylate derived from hydrogenated polybutadienes are used in adhesive applications within the electronic and display industries, in order to provide improved barrier properties (whole article).  As such, for providing barrier properties, one of ordinary skill in the art would have been motivated to use a polybutadiene-modified urethane (meth)acrylate adhesive as the adhesive(s) of Choi.  Given that the combination teaches the claimed structure, the properties as claimed claims 4 and 9 would be met by the disclosure.

Claims 4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20180101198) in view of Ding et al. (CN103396754).

Choi discloses the adhesives is an optical adhesive and not limited in the material forming the adhesives (para. 0078 and 0084).  However, Choi is silent to the adhesive formed from the claimed material.
Ding discloses a moisture-proof optical adhesive composition that includes a polybutadiene structure and is specifically a polybutadiene-modified urethane (meth)acrylate, wherein the adhesive further comprises diluents includes an isobornyl acrylate (para. 0010-0042).  The resulting adhesive is moisture-proof (i.e. has barrier properties) and does not yellow (para. 0083).  As such, for providing barrier properties, one of ordinary skill in the art would have been motivated to use a polybutadiene-modified urethane (meth)acrylate adhesive as the adhesive(s) of Choi.  Given that the combination teaches the claimed structure, the properties as claimed claims 4 and 9 would be met by the disclosure.

Claims 5, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20180101198) in view of Ju et al. (US 20160319076).
Choi discloses the above but is silent to the specific polyimideamide as claimed.
Ju discloses a polyamideimide composition and films thereof.  Concerning the polyamideimide, Ju discloses the polyamideimide composition comprises TFDB as the diamine, 6FDA as the fluorinated aromatic dianhydride, CBDA as the alicyclic dianhydride, and TPC as the aromatic diacid dichloride (Table 2, Examples 3 and 4).  As shown in Table 2 and the specified Examples, the yellow index and visible light transmittance is within the claimed range.  Given that polyamideimide is formed from the same materials and has a yellow index and light transmittance, the haze, b* value, and mechanical properties would be within the claimed ranges. The resulting polyamideimide uniform improvement in optical properties in the intended wavelength range and increase in thermal stability and mechanical properties (para. 0043).  Examiner notes that there is no UV absorber disclosed in the Examples and as such, the light transmittance at 388 nm would be within the claimed ranges.  As such, it would have ben obvious to one of ordinary skill in the art to use the polyamideimide of Ju as the polyimideamide of Choi.  Given that the combination teaches the claimed elements, the properties as claimed in claim 5 would be met by the combination.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20180101198).
Choi discloses the above, including the anti-reflective layer(s) having a thickness of 0.1 microns to 2 microns (or 100 nm to 2000 nm) (para. 0097).  While it is noted that Choi does not explicitly recite the thickness values for the other layers, it is noted that the application is the same as that of the present invention and one of ordinary skill in the art would have been motivated to use any thickness for each layer, including the claimed thickness, in order for the device to function properly.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20180101198) in view of Bae et al. (US 20150159044).
Choi discloses the above including a hard coat layer can be applied (para. 0246).  However, Choi is silent to the hard coat layer composition.
Bae discloses a hard coating composition used in flexible display devices is an epoxy silane and is specifically is formed from the claimed epoxy silane and also another composition including the trimethoxyphenyl silane (para. 0071, 0076, and 0078; Examples 2-4 and 6).  The resulting coatings have a hardness of at least 7H when cured under specific heat treatment and humidity (Table 1).  Hard coats formed from the compositions as set forth above allow for both superior flexibility and high surface hardness when cured under the conditions set forth above (para. 0014-0015).  The thickness can be adjusted but Bae discloses a thickness of 50 microns for testing purposes (para. 0089 and 0054). As such, it would have been obvious to one of ordinary skill in the art to apply the hard coat compositions of Bae as the hard coat composition of Choi.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20180101198) in view of Tiang et al. (US 20170101540).
Choi discloses the above, including the addition of an anti-fingerprint coating (para. 0087).  However, Choi is silent to the thickness and the anti-fingerprint layer.
Tiang discloses a anti-fingerprint coating composition for display devices, wherein the coating composition is formed into a layer of about 5 to 100 microns and has a water contact angle of 106° (para. 0034 and Figure 3a).  The coating composition provides strong liquid repellency that minimizes the deposition of fingerprints and provides and easy-to-clean feature (para. 0008).  As such, it would have been obvious to one of ordinary skill in the art to use the composition of Tiang as the anti-fingerprint coating of Choi, for the above stated reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783